No.     1.3233

           I N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                        1977



CAPITAL HILL SHOPPING CENTER
ASSOCIATES, a l i m i t e d p a r t n e r s h i p ,

                              D e f e n d a n t and T h i r d - P a r t y
                              P l a i n t i f f and A p p e l l a n t ,



W.   R.   MILES, J R . ,
                              Third-Party Defendant,
                              and Respondent.

Appeal from:           D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                       H o n o r a b l e P e t e r G. Meloy, J u d g e p r e s i d i n g .

C o u n s e l o f Record:

          For Appellant:

                 L o b l e , P i c o t t e , P a u l y , H e l e n a , Montana
                 L e s t e r L o b l e , I1 a r g u e d , H e l e n a , Montana

          For Respondent:

                 Mahan and S t r o p e , H e l e n a , Montana
                 Thomas H. Mahan a r g u e d , H e l e n a , Montana




                                             Submitted:           J a n u a r y 1 8 , 1977




Filed: '-
           cq?   :.
                 '
                      ,$j5[
Hon. Harold W. Coder, J r . , d i s t r i c t judge, d e l i v e r e d t h e Opinion
of t h e Court.


        This Court i s asked t o review a d e t e r m i n a t i o n by t h e d i s -

t r i c t c o u r t , Lewis and C l a r k County, denying l i a b i l i t y of

s e l l e r f o r a t t o r n e y f e e s i n c u r r e d by t h e purchaser of a shopping

c e n t e r i n d e f e n s e of a c l a i m by a t e n a n t a s s e r t i n g an e x c l u s i v e

lease.

        The f a c t s , o r s o much of them a s a r e n e c e s s a r y t o s a t i s f y

t h i s inquiry are:

        T h i r d p a r t y defendant and respondent W . R. M i l e s , J r . (Miles)

promoted and developed t h e C a p i t a l H i l l Shopping Center i n Helena

and i n 1964 l e a s e d space t o W . A . Brown, J r                  .   (Brown) , f o r t h e

o p e r a t i o n of a c a r d and g i f t shop.           The l e a s e was renewed i n

1970 f o r a f i v e y e a r term.            During Brown's tenancy he r e q u e s t e d

and r e c e i v e d from Miles an o r a l agreement t h a t d u r i n g t h e l i f e

of t h i s tenancy, Brown would have t h e only c a r d and g i f t shop i n

the center.

        I n June 1971, Miles s o l d t h e c e n t e r t o a p p e l l a n t , C a p i t a l

H i l l Shopping Center A s s o c i a t e s f o r $1.6               million        and an a d d i -

t i o n a l $150,000 t o s e r v e a s a c o n s u l t a n t t o C a p i t a l H i l l f o r a - p e r i o d

of 5 y e a r s .

        The c o n t r a c t f o r s a l e executed by M i l e s , a s s e l l e r , and

C a p i t a l H i l l , a s buyer c o n t a i n e d , i n t e r a l i a , t h e f o l l o w i n g :

                  "4. W a r r a n t i e s . S e l l e r r e p r e s e n t s and w a r r a n t s
        a s t o t h e f o l l o w i n g , which w a r r a n t i e s s h a l l s u r v i v e t h e
        c l o s i n g hereunder       * * *:
                "*   7
                     c'   *
                "4.10 9~      *   >k There a r e no f a c t s i n e x i s t e n c e on
        t h e d a t e hereof and known t o t h e S e l l e r which might
        reasonably s e r v e a s a b a s i s f o r any m a t e r i a l l i a b i l i -
        t i e s o r o b l i g a t i o n s n o t d i s c l o s e d i n t h i s agreement
        or i n exhibits hereto.
          "4.1 3 N r e p r e s e n t a t i o n s o r w a r r a n t i e s by
                          o
S e l l e r i n t h i s agreement o r any document, s t a t e m e n t ,
c e r t i f i c a t e o r schedule f u r n i s h e d o r t o be f u r n i s h e d
t o t h e Buyer pursuant h e r e t o o r i n connection w i t h t h e
t r a n s a c t i o n s contempla ted hereby, c o n t a i n o r w i l l con-
t a i n any u n t r u e s t a t e m e n t s of a m a t e r i a l f a c t o r w i l l
omit t o s t a t e a m a t e r i a l f a c t n e c e s s a r y t o make t h e
s t a t e m e n t s o r f a c t s contained t h e r e i n n o t misleading.
Except a s i s e x p r e s s l y h e r e i n otherwise provided, t h e
r e p r e s e n t a t i o n s and w a r r a n t i e s of t h e S e l l e r a s s e t
f o r t h i n t h i s agreement s h a l l b e t r u e on and a s of
t h e d a t e hereof and t h e c l o s i n g d a t e a s though such
r e p r e s e n t a t i o n s and w a r r a n t i e s were made on and a s of
each such time.



        "5.        Indemnification. The S e l l e r a g r e e s t o and
s h a l l indemnify t h e Buyer, i t s s u c c e s s o r s and a s s i g n s ,   -     -
i n r e s p e c t of each of t h e following m a t t e r s , which
i n d e m n i f i c a t i o n s h a l l be i n a d d i t i o n t o any o t h e r r i g h t s
of Buyer hereunder:



          "5.2      Any damage o r d e f i c i e n c y r e s u l t i n g from any
m i s r e p r e s e n t a t i o n , a breach of warranty, o r n o n f u l f i l l -
ment of any agreement on t h e p a r t of t h e S e l l e r under
t h i s agreement, o r from any m i s r e p r e s e n t a t i o n i n o r
omission from any instrument f u r n i s h e d o r t o be f u r n i s h e d
t o t h e Buyer hereunder o r i n any e x h i b i t t o t h i s a g r e e -
ment, except t h a t such i d e m n i f i c a t i o n under t h i s sub-
paragraph s h a l l n o t exceed t h e g r e a t e r of t h e t o t a l amount
owed t o S e l l e r pursuant t o t h i s agreement a t t h e d a t e of
n o t i c e t o S e l l e r of such damage o r d e f i c i e n c y .

         "5.3      A l l c o s t s and expenses r e l a t i v e t o any a c t i o n s ,
s u i t s , proceedings, demands, assessments o r judgment
i n c i d e n t t o any of t h e foregoing, i n c l u d i n g reasonable
attorney's fees.



        "8.     Possession; Closing.



       "8.4 When a l l such p r o r a t i o n s have been made o r
agreed upon, t h e p a r t i e s s h a l l complete t h e c l o s i n g
of t h e s a l e t r a n s a c t i o n by d e l i v e r i n g :

        "(a)     To t h e Buyer
                 " ( i i ) A l l l e a s e s , s u b l e a s e s o r o t h e r documents
        r e s p e c t i n g t h e Shopping Center.



                 " ( v ) A l l o t h e r agreements and l e a s e s o r sub-
        l e a s e s a f f e c t i n g t h e Shopping Center ( o r c o p i e s of t h e
        same c e r t i f i e d by S e l l e r oq t h e h o l d e r t h e r e o f ) .I'
                                                  I
        Subsequently, C a p i t a l H i l l c a n c e l l e d an e x i s t i n g l e a s e
                                                  l
and on J u l y 30, 1972 executed a p r e l e a s e agreement w i t h a p a r t y

named Hatch's f o r t h e purpose of opening a c a r d and g i f t shop.

       Whereupon Brown n o t i f i e d C a p i t a l H i l l o r a l l y , and l a t e r

i n w r i t i n g , t h a t he possessed an "exclusive" l e a s e .                  Notwith-

s t a n d i n g such n o t i c e , C a p i t a l H i l l proceeded under i t s p r e l e a s e

agreement and f i n a l i z e d i t s l e a s e w i t h Hatchl,s on August 1 5 , 1972.

       Brown then sued C a p i t a l H i l l ; C a p i t a l H i l l , i n t u r n ,

tendered t h e defense t o Miles, which t e n d e r was refused.                              Capital

H i l l then j o i n e d Miles a s t h i r d p a r t y defendant.

       Before t r i a l , t h e i s s u e s r a i s e d by C a p i t a l       ill' s ' t h i r d -
p a r t y pleadings were severed by s t i p u l a t i o n , and t h e j u r y t h e n

r e t u r n e d a v e r d i c t i n f a v o r of C a p i t a l H i l l a g a i n s t Brown.

       T h e r e a f t e r , by bench t r i a l , t h e i s s u e s involving Miles'

l i a b i l i t y t o C a p i t a l H i l l were resolved i n f a v o r of Miles. The

t r i a l c o u r t found:      ( I ) "Miles advised Brown t h a t h e , (Brown)

would, a t and during t h e time he was a t e n a n t , have t h e only

c a r d and g i f t shop i n t h e c e n t e r .          Brown b e l i e v e d t h a t he had

an e x c l u s i v e t o t h e only c a r d and g i f t s t o r e based upon t h e con-

v e r s a t i o n w i t h Miles'!,   and (2) " A t t h e time of t h e n e g o t i a t i o n s

f o r s a l e t o C a p i t a l , Miles r e p r e s e n t e d t h a t t h e r e were no r e s t r i c -

t i v e c l a u s e s i n Brown's l e a s e .         C a p i t a l understood a t t h a t t i m e ,

and up t o t h e time Brown informed C a p i t a l t h a t he had an exclu-

s i v e , t h a t t h e r e was no e x c l u s i v e i n ~ r o w n ' slease."
        Respondent Miles i n s u p p o r t of t h e t r i a l c o u r t ' s d e t e r -

mination, argues:

        a)     That t h e o r a l agreement between Miles and Brown was

n o t e n f o r c e a b l e a g a i n s t C a p i t a l H i l l , because t h e j u r y s a i d s o ;

t h a t , given i t s v a l i d i t y between Miles and Brown, t h e o r a l

agreement terminated upon t h e s a l e by Miles of t h e c e n t e r t o

C a p i t a l H i l l ; t h e r e f o r e , w i t h o u t an e n f o r c e a b l e e x c l u s i v e r i g h t

t h e r e was no v i o l a t i o n by Miles of t h e indemnity agreement;

        b)     That such e x c l u s i v e r i g h t i s void under t h e s t a t u t e of

f r a u d s s i n c e i t was n o t reduced t o w r i t i n g ;

        c)     Assuming t h a t M i l e s ' f a i l u r e t o d i s c l o s e v i o l a t e d t h e

indemnity agreement, h i s l i a b i l i t y was c a n c e l l e d by ~ c u w n ' s

n o t i c e t o C a p i t a l H i l l one year a f t e r t h e s a l e , and t h a t C a p i t a l

H i l l , t h e r e f o r e , was r e s p o n s i b l e f o r i t s own damages inasmuch

i t could have avoided t h e s u i t by l e a s i n g t o someone o t h e r t h a n

a c a r d o r g i f t shop, t h u s avoiding any c o n f l i c t w i t h Brown's

interest.

        The v i c e of t h i s r a t i o n a l e , a s we view i t , i s t h a t t h e

o r a l agreement i s d e c l a r e d t o be dead f o r t h e purpose of

r e l i e v i n g Miles of h i s l i a b i l i t y a s an i n d e m n i t o r , b u t must

immediately t h e r e a f t e r be r e s u r r e c t e d t o s u p p o r t t h e p r o p o s i -

t i o n t h a t C a p i t a l H i l l must avoid i t by l e a s i n g t o some one

o t h e r t h a n a c a r d and g i f t shop.

        Thus, what we have i s an o b l i g a t i o n on t h e p a r t of C a p i t a l

H i l l t o l i t i g a t e t h e v a l i d i t y of a v e r b a l agreement t o which

it was n o t a p a r t y ; t h e outcome served t o s t r i p C a p i t a l H i l l ,

a s t h e v i c t o r , of i t s w a r r a n t i e s and i n d e m n i f i c a t i o n s f o r which

i t had b a r g a i n e d under i t s s a l e agreement.
        C a p i t a l H i l l argues t h a t Miles' f a i l u r e t o d i s c l o s e t o

i t , during t h e s a l e n e g o t i a t i o n s , t h e e x i s t e n c e of t h e o r a l
                 he
agreement between/and Brown regarding t h e exclusive n a t u r e of

Brown's l e a s e was v i o l a t i v e of t h e warranty provisions of t h e i r

s a l e agreement; t h a t Miles' f a i l u r e t o accept t h e tender of

defense of Brown's s u i t a g a i n s t i t c o n s t i t u t e d a breach by

Miles of h i s duty t o indemnify; and t h e n o t i c e by Brown t o

C a p i t a l H i l l one year a f t e r t h e s a l e d i d n o t cure Miles' d e f a l c a -

tions.

       W agree.
        e

        I n i t i a l l y , we b e l i e v e t h e e x i s t e n c e of t h e o r a l agreement

between Miles and Brown was a f a c t of s u f f i c i e n t m a t e r i a l i t y

t o r e q u i r e d i s c l o s u r e t o C a p i t a l H i l l during t h e s a l e negotia-

t i o n s and t h e f a i l u r e of Miles t o do so was an omission within

t h e purview of t h e warranty provisions s e t out above.

        Unquestionably, had t h e f a c t of t h i s agreement been known

t o C a p i t a l H i l l a t t h e time of t h e n e g o t i a t i o n s , i t s e x i s t e n c e

would have weighed heavily upon C a p i t a l                    ill's determinations
t o e n t e r i n t o t h e purchase and i t s nondisclosure served no

i n t e r e s t o t h e r than t h a t of Miles.         The warranty and indemnity

provisions were i n t h a t agreement t o p r o t e c t t h e buyer from t h e

very t h i n g t h a t came t o pass---the             a s s e r t i o n of a claim by a

t h i r d p a r t y a g a i n s t t h e buyer, which claim draws i t s sustenance

from an unwritten and unrecorded agreement between such t h i r d

p a r t y and t h e s e l l e r .

       A    covenant of warranty i s f o r t h e purpose of indemnifying

t h e purchaser a g a i n s t a l o s s o r i n j u r y he may s u s t a i n by reason

of a d e f e c t i n t h e vendor's t i t l e .          Davis v. Andrews, (Texas Ct..

of Appeals 1962), 361 S.W.2d 419.                      This i s , we t h i n k , expressive
of t h e g e n e r a l r u l e .   Fagan v. Walters, 115 Wash. 454, 197
P. 635 (1921); Jones v. Grow Investment and Mortgage Co.,                                 11
Utah 2d 326, 358 P.2d 909, 911 (1961); Matlock v. Wheeler,

(Ckla. 1957), 306 P.2d 325; Newmyer v. Roush, 21 Idaho 106, 120
P. 464 (1912); Reinhardt v. Meyer, 153 Colo. 296, 385 P.2d 597

(1963).

       Nor do we b e l i e v e t h a t Brown's n o t i c e t o C a p i t a l H i l l of

h i s purported e x c l u s i v e l e a s e , coming, a s i t d i d , some t h i r t e e n

months a f t e r t h e s a l e by Miles t o C a p i t a l H i l l could e f f e c t i v e l y

r e l i e v e Miles of h i s l i a b i l i t i e s under t h e express warranty

and indemnity p r o v i s i o n s of t h e s a l e agreement.

       For whatever e l s e may be s a i d of Brown's communication,

i t i s s u f f i c i e n t t o observe t h a t , a s a n o t i c e , i t came t o o l a t e .

       Nor do we b e l i e v e t h e indemnity language s e t o u t above,

can be construed t o mean anything o t h e r than what i t p l a i n l y

s e t s out.

       ~ r o w n ' ss u i t a g a i n s t C a p i t a l H i l l was f o r t h e enforcement

of some r i g h t which a r o s e under an a l l e g e d agreement between

Brown and Miles.             A s an indemnitor under t h e s a l e s agreement,

Miles' l i a b i l i t y t o C a p i t a l H i l l a r o s e a t t h e time of t h e

execution of t h a t agreement, and no subsequent n o t i c e , o r cornrnuni-

c a t i o n by Brown t o C a p i t a l H i l l would s e r v e t o v i t i a t e t h a t

liability.

       A t t h e t i m e of ~ r o w n ' s s u i t a g a i n s t C a p i t a l H i l l , and t h e

t e n d e r of defense by C a p i t a l H i l l t o Miles, Miles' o b l i g a t i o n

a r o s e t o defend C a p i t a l i ill's t i t l e a g a i n s t such claim.            A s an

indemnitor, Miles was n o t e n t i t l e d , a s a m a t t e r of s u b j e c t i v e

judgment, t o make a d e t e r m i n a t i o n t h a t Brown's c l a i m was w i t h o u t

m e r i t ; nor was he e n t i t l e d a t t h a t time t o make an independent
d e t e r m i n a t i o n regarding h i s l i a b i l i t y t o C a p i t a l H i l l , a s an

indemnitor under t h e terms of t h e s a l e s agreement.                         Left i n i t s

p r e s e n t s t a n c e , t h i s c a s e would have C a p i t a l H i l l indemnifying

Miles notwithstanding t h e express c o n t r a c t u a l l i a b i l i t i e s of

Miles f o r which C a p i t a l H i l l bargained and paid c o n s i d e r a t i o n .

       I n view o f t h e e x p l i c i t t e n d e r of t h e defense by C a p i t a l H i l l

and i t s r e j e c t i o n by Miles, and t h e subsequent t h i r d p a r t y

p l e a d i n g , we need n o t c o n s i d e r n o t i c e , i f any, which would be

r e q u i r e d t o r a i s e Miles' l i a b i l i t y a s an indemnitor.              I r e l a n d v.

Linn County Bank, 103 Kan. 618, 176 P. 103, 2 A R 184 (1918);
                                               L

M i l l e r v. New York O i l Co., 34 Wyo. 272, 243 P. 118 (1926);

Boston and Maine Railroad v. Bethlehem S t e e l , 311 F.2d 847,

849 (1963); Henderson Realty v. Mesa Paving Company, 27 A r i z .

App. 299, 554 P.2d 895, 897 (1976).

       Nor need we be concerned regarding t h e v a l i d i t y of c o n t r a c t s

f o r i n d e m n i f i c a t i o n ; and t h a t they a r e t o be " l i b e r a l l y c o n s t r u e d

i n f a v o r of t h e p a r t y intended t o be indemnified." L e s o f s k i v.

R a v a l l i Co, E l e c t r i c Coop., 151 Mont. 104, 107, 439 P.2d 370

(1968), and a u t h o r i t i e s c i t e d t h e r e i n .

       The d e c i s i o n of t h e d i s t r i c t c o u r t i s reversed and dismissed.




                                                 Judge, s i t t i n g f o r M r . J u s t i c e
                                                 John Conway H a r r i s o n .
W Concur:
 e
       - -,
          ,           n
    1 ,""
  :.;/A&
Chief ~ u s t l c e
             I N THE SUPREME COURT O THE STATE O F M N A A
                                    F               OTN



                                        No.         13233


CAPITAL HILL SHOPPING CENTER,
ASSOCIATES, a l i m i t e d p a r t n e r s h i p ,

                                     D e f e n d a n t and T h i r d - P a r t y
                                     P l a i n t i f f and A p p e l l a n t ,

             VS   .
W.   R.   MILES, J R . ,

                                     ~ h i r d - p a r t y Defendant,                     OCT- 3 I977
                                     and ~ e s p o n d e n t .
                                                                                                             "
                                                                               CLERK OF SUPREF,$,riE COURT
                                                                                   S-TAT-E QE iMxxax.gp!A
                                          O R D E R




             IT I S ORDERED t h a t t h e l a s t s e n t e n c e o f t h e above

named o p i n i o n i s d e l e t e d and t h e f o l l o w i n g p a r a g r a p h i n s e r t e d

i n its place:

             "The d e c i s i o n o f t h e d i s t r i c t c o u r t i s
             r e v e r s e d and t h e c a u s e remanded t o t h e d i s t r i c t
             court f o r t h e determination of a reasonable
             a t t o r n e y s f e e f o r p u r c h a s e r ' s a t t o r n e y t o be
             p a i d by s e l l e r and e n t r y o f judgment t h e r e o n . "

             DATED t h i a g ?*
                             !a               o f S e p t e m b e r , 1977.




                                                    Hon. H a r o l d W. Coder, D i s t r i c t              \
                                                    Judge, s i t t i n g i n p l a c e of M r .
                                                    J u s t i c e J o h n Conway H a r r i s o n .
                                              r--    -7                              /"